 


114 HR 2934 IH: To amend title 38, United States Code, to extend the authority of the Advisory Committee on Homeless Veterans for five years.
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2934 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2015 
Mr. Ted Lieu of California (for himself, Ms. Brownley of California, Mr. Takano, Mr. Murphy of Florida, Mr. Meeks, Ms. Norton, Mr. Honda, Mrs. Davis of California, Mr. Serrano, Mr. Quigley, Mr. Conyers, Mrs. Torres, Mr. Grijalva, Ms. Meng, Ms. Judy Chu of California, Mr. Israel, Mr. Al Green of Texas, and Mr. Nolan) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to extend the authority of the Advisory Committee on Homeless Veterans for five years. 
 
 
1.Five-year extension of Advisory Committee on Homeless VeteransSection 2066(d) of title 38, United States Code, is amended by striking December 31, 2015 and inserting December 31, 2020.    